Citation Nr: 1445036	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  14-05 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Whether the appellant's net worth is a bar to payment of VA improved death pension benefits.  


REPRESENTATION

Appellant (the Veteran) is represented by: Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The appellant is a surviving spouse of a deceased veteran (the Veteran) who had active duty service from June 1942 to November 1945.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2013 decision of the RO in Philadelphia, Pennsylvania.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The issue of whether the appellant's net worth, prior to July 2012, was a bar to payment of VA improved death pension benefits is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Since July 2012, the appellant has resided in a nursing facility at the annual expense of $53,520; the cost of reasonable maintenance has exceeded her income by at least $1,681.59 a month.  



CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, since July 2012, the appellant's net worth has not precluded the payment of improved death pension benefits.  38 U.S.C.A. §§ 1502, 1521, 1522 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.274, 3.275 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant challenges the discontinuation of VA improved death pension benefits, which were reduced to zero on the basis that her net worth was excessive.  

Death pension benefits are generally payable to surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4), 3.274.

In order to receive benefits, an eligible surviving spouse must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the maximum annual pension rate as specified in 38 C.F.R. § 3.23.  38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. §§ 3.3(a), 3.23, 3.274.  Pension will be denied (or discontinued) when the corpus of the estate is such that under all the circumstances, including consideration of the annual income, it is reasonable that some part of the corpus of such estate be consumed for a surviving spouse's maintenance.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(c).

The terms corpus of estate and net worth are interchangeable, and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the appellant's reasonable mode of life.  See 38 C.F.R. § 3.275(b).

In determining whether the estate should be used for the surviving spouse's maintenance, factors to be considered include family income, whether the property can be readily converted into cash at no substantial sacrifice, life expectancy, the number of qualifying dependents, and the potential rate of depletion, including spending due to unusual medical expenses.  38 C.F.R. § 3.275(d); 38 C.F.R. § 3.274(a).

Reasonable Maintenance includes not only housing, food, clothing, and medical care sufficient to sustain life, but such items beyond the bare necessities as well as other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with a reasonable mode of life.  38 C.F.R. § 3.250(b)(1).

There is no question regarding the basic criteria for VA improved death pension entitlement in this case.  There is also no question regarding whether the appellant's income is within applicable guidelines.  The appellant was receiving pension benefits until January 2013, at which time the RO discontinued the benefits effective January 1, 2011 on the sole basis that her net worth was excessive and was a bar to entitlement to pension benefits.  

There is no specific dollar limitation on net worth (as opposed to income) that bars an individual from receiving improved death pension benefits under 38 C.F.R. 3.274.  However, VA's adjudication manual directs the rating agency to undertake development action to determine if net worth is excessive for any claimant who has an estate of $80,000 or greater.  See M21-1MR V.i.3 and V.iii.1.J.70.  

Here, using information provided by the appellant, her net worth totaled $98,646 in December 2011.  This amount rose to $105,322 in April 2012.  However, in 2012, the appellant became a full-time resident in a nursing and rehabilitation facility.  According to a February 2014 letter from that facility, her admission was in December 2012; however, a VA field examination conducted in October 2012 noted that the examination was conducted at the facility, which was described as her residence.  Moreover, the initial checks to that facility, in the amounts of $800 and $6,989, were written in July and August 2012.  With resolution of reasonable doubt in the appellant's favor, the Board finds that she has resided at the facility since July 2012.  

The February 2014 letter from the nursing facility noted that the monthly fee paid by the appellant at that time was $4,460, and her annual expenses due the facility totaled at least $53,520.  Consistent with this, the most recent pension eligibility verification form indicates that, as of December 2013, the appellant's net worth had decreased to $51,000.  Thus, after her admission to the nursing facility in July 2012, the appellant's expenses exceeded her income by a substantial margin, as demonstrated by the reduction in her net worth from $105,322 to $51,000 during the period from April 2012 to December 2013.  

A VA field examination conducted in October 2012, prior to termination of the appellant's VA death pension benefits, concluded that her monthly expenses totaled $4,791.00 and that her monthly income (including the VA pension) totaled $3,109.41.  Thus, there was a monthly deficit of $1,681.59.  Over the course of a year, this deficit would total $20,179.08.  

The appellant is 90 years of age.  Her life expectancy is currently 4.4 years.  At the time of the field examination, her life expectancy was 5 years.  See M21-1MR, Part V, Subpart iii, Chapter 1, Section J (Life Expectancy Table for Net Worth Determinations).  Thus, even prior to the termination of her VA improved death pension benefits, the appellant's estate would reasonably have been expected to be completely exhausted within her lifetime.  

The Board finds that, since her admission to a nursing facility in July 2012, the evidence is at least in equipoise on the question of whether it would be reasonable to expect that the corpus of the estate be consumed for the appellant's maintenance.  Resolving reasonable doubt in the appellant's favor, the Board finds that, since July 2012, the appellant's net worth has not been excessive in light of her income, expenses, life expectancy, and rate of depletion.  Accordingly, the Board finds that, restoration of the appellant's improved death pension since July 2012 is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Prior to the appellant's admission into the nursing facility, it would appear that her income was sufficient to sustain her regular expenses, as demonstrated by the increase in her net worth from $98,646 to $105,322 from December 2011 to April 2012.  Moreover, her net worth was not being depleted by the current expenses of her care in a nursing facility.  Using the figures determined in the VA field examination as a base, the monthly expenses of $4,791.00 would be reduced by the amount of $3,735 being paid to the nursing facility at the time of the field examination.  Thus, the appellant's monthly income (including VA pension) exceeded her expenses by $2,053.41.  Her monthly income (excluding VA pension) still exceeded her expenses by $959.41.  Therefore, it is not clear prior to July 2012 that the appellant's net worth was not a bar to payment of VA improved death pension benefits.  The Board will defer adjudication of the claim as it pertains to the period prior to July 2012 so that due process may be provided with respect to the appellant's hearing request.  


ORDER

Since July 2012, the appeal is granted. 


REMAND

On the VA Form 9, the appellant requested a Board hearing at a local VA office via videoconference.  The request for such a hearing has not been withdrawn.  In correspondence dated September 17, 2014, the appellant's representative notified VA that she still wanted to attend a Board hearing.  

Since videoconference Board hearings are scheduled by the RO, the issue of whether the appellant's net worth, prior to July 2012, was a bar to payment of VA improved death pension benefits case is REMANDED for the following action: 

The appellant shall be afforded an opportunity to attend  a Board videoconference hearing concerning the issue remaining on appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


